COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 JOHNNIE LEE CARTER,                             §
                                                                 No. 08-08-00175-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                205th District Court of
 INTEGRITY ASSET MANAGEMENT,                     §
                                                               of El Paso County, Texas
                   Appellee.                     §
                                                                   (TC#2008-1488)
                                                 §

                                  MEMORANDUM OPINION

        This appeal is before the Court on its own motion for determination as to whether the appeal

should be dismissed for want of prosecution. On May 8, 2008, Appellant, Johnnie Lee Carter, filed

his notice of appeal. By correspondence of the same date, the Clerk of the Court informed Carter

that he had not tendered the filing fee. Carter was warned that failure to tender such payment within

twenty days may result in dismissal. Alternatively, the Clerk requested that Carter inform the Court

within twenty days if he was excused from paying the cost of the filing fee. Carter has made no

payment and no response. Therefore, pursuant to Texas Rules of Appellate Procedure 42.3(b) and

(c), we dismiss this appeal with prejudice.


                                              KENNETH R. CARR, Justice
July 31, 2008

Before Chew, C.J., McClure, and Carr, JJ.